Citation Nr: 0912166	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  05-26 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1965 to January 
1969 and was awarded, among numerous other awards, a Purple 
Heart medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee, granting service connection for PTSD 
and assigning a 30 percent disability rating.  

The Veteran requested and was afforded a Travel Board hearing 
before the undersigned Veterans Law Judge at the RO in 
Muskogee, Oklahoma in June 2007.  A written transcript of 
this hearing has been prepared and incorporated into the 
evidence of record.  The Board remanded this matter for 
further development in June 2008.


FINDINGS OF FACT

The Veteran's PTSD is manifested by chronic sleep impairment, 
nightmares, anxiety, depressed mood, and hypervigilance; it 
is not manifested by impaired speech, panic attacks greater 
than once per week, memory impairment, impaired judgment, 
impaired abstract thinking, difficulty in maintaining 
relationships, suicidal or homicidal ideation, or audio or 
visual hallucinations.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran's claim for an increased disability rating for 
his service-connected PTSD arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin 
v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Therefore, no further notice is 
required for these claims.  

As to VA's duty to assist, VA has associated with the claims 
folder the Veteran's private and VA treatment records, and in 
June 2004 and September 2008, he was afforded VA psychiatric 
examinations.  Significantly, VA received a letter from the 
Veteran in December 2008 indicating that he had no additional 
evidence in support of his claim.  The Board, therefore, 
finds that no additional assistance is required to fulfill 
VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted that where, as here, the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126 (1999).  

The General Rating Formula for Mental Disorders, including 
Diagnostic Code 9411, at 38 C.F.R. § 4.130 provides the 
following ratings for psychiatric disabilities: 

A 30 percent evaluation is provided for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behaviour, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130.  

A 50 percent rating is warranted when the disorder is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV)).  

GAF scores ranging from 41 to 50 illustrate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

Facts and Analysis

The Veteran was granted service connection for PTSD in the 
currently appealed July 2004 rating decision.  A disability 
rating of 30 percent was assigned, effective as of May 10, 
2004.  The Veteran was assigned a temporary 100 percent 
disability rating for the period of May 11, 2005 to July 1, 
2005 in a September 2005 rating decision for a period of 
inpatient psychiatric treatment exceeding 21 days.  See 
38 C.F.R. § 4.29.  The 30 percent rating resumed as of July 
1, 2005.  The Veteran appealed the 30 percent disability 
rating to the Board in August 2005, contending that he is 
entitled to an initial disability rating in excess of 30 
percent for his service-connected PTSD.  However, upon review 
of the evidence of record, the Board finds that at no time 
since filing his claim has the Veteran's PTSD warranted a 
disability rating in excess of 30 percent.  

An August 2003 Vet Center treatment note indicates that the 
Veteran was exhibiting PTSD symptomatology at this time.  The 
Veteran indicated having nightmares and intrusive thoughts.  
The Veteran also reported that he got along well with others 
but he no longer socialized as much as he had in the past.  
An October 2003 counselor's assessment also indicates that 
the Veteran had symptoms characteristic of PTSD.  The Veteran 
reported intrusive thoughts, social isolation, nightmares, 
and a depressed mood.  The counselor concluded that the 
Veteran's Vietnam experiences had a profound impact on his 
life.  The Veteran's PTSD symptomatology was confirmed in a 
November 2003 letter from the Vet Center, noting nightmares 3 
to 4 times per week with intrusive thoughts related to the 
Veteran's combat tour in Vietnam.  

The Veteran was subsequently assessed for PTSD by a VA social 
worker in April 2004.  The Veteran reported being married and 
employed, having worked as a truck driver since 1972.  The 
Veteran again noted having nightmares.  He also suggested 
that he had been experiencing depression and social 
withdrawal since the onset of the Iraq war.  The Veteran also 
described hypervigilant behavior.  The social worker assessed 
the Veteran to be a wiry individual who was hyper, anxious, 
and exhibiting a sad mood and affect.  He was found to have a 
fair memory, however, with no signs of audio or visual 
hallucinations or suicidal or homicidal ideation.  The social 
worker assigned a GAF score of 45, which is illustrative of 
serious impairment in social, occupational or school 
functioning.  

The Veteran was afforded a VA PTSD examination in June 2004.  
During this examination, the Veteran was noted to be 
cooperative and attentive.  The examiner described the 
Veteran as fully oriented with a pleasant affect.  The 
examiner determined that the Veteran's memory skills were 
grossly intact, his thought processes were logical and 
coherent, and his judgment and insight were good.  The 
Veteran denied any suicidal ideation and there was no 
evidence of delusional material or perceptual abnormalities.  
The Veteran also reported attending church and being married 
to his wife for 32 years with whom he raised 5 children.  

The Veteran's mood however was described as anxious.  The 
examiner determined that the Veteran was trying hard to 
present himself in a positive manner during the examination.  
The examiner also noted that the Veteran was easily aroused 
by unexpected movements and sounds, with speech loud and fast 
at times due to the nature of the material being discussed.  
The Veteran described having periods of irritability with 
outbursts of anger.  He also indicated that he had diminished 
interest in activities that once gave him pleasure, as well 
as feelings of detachment and estrangement from others.  The 
examiner diagnosed the Veteran with PTSD and assigned a GAF 
score of 45.  

The Veteran participated in a PTSD Residential Rehabilitation 
Program with VA from May 13, 2005 to June 21, 2005.  During 
this program, the Veteran was noted to be exhibiting 
depressive symptoms.  However, these symptoms were classified 
as being in the mild range.  He was also noted to be 
isolative with a flattened and distorted affect during 
treatment.  His affect was described as average upon 
graduation from the program in June 2005.  

The record also contains a private psychological report from 
October 2006.  According to this report, the Veteran was in 
the 34th year of a marriage he described as being "real 
good."  He also reported liking people in general and having 
friends.  The Veteran also indicated that he was continuing 
to have nightmares and that he had heard voices since 
Vietnam.  The Board notes that the Veteran has consistently 
denied auditory hallucinations before and since this October 
2006 report.  The psychologist concluded that the Veteran 
exhibited an anxious affect.  His cognitive function was 
found to be within normal limits and his memory was described 
as good, with minor lapses sometimes due to anxiety.  The 
examiner noted, for example, that the Veteran had difficulty 
recalling stories involving the military due to the likely 
increase in anxiety when revisiting these events.  The 
Veteran's prognosis was noted to be "moderate."  

The Veteran was again seen by VA in November 2006 for his 
PTSD.  The Veteran reported having a supportive relationship 
with his wife and enjoying his 14 grandchildren.  The VA 
social worker concluded that the Veteran exhibited a normal 
rate and tone of speech.  The Veteran was also found to have 
good insight and judgment as well as a non-restricted and 
appropriate affect.  His mood, however, was found to be 
mildly anxious.  The Veteran denied suicidal and homicidal 
ideations.  He also denied audio and visual hallucinations, 
but noted hearing a ringing sound in his ears occasionally.  
According to a December 2008 VA outpatient treatment note, 
the Veteran reported a history of tinnitus for approximately 
20 years.  

In December 2006, the Veteran sought additional VA treatment, 
complaining that his PTSD had worsened since his retirement.  
Specifically, the Veteran reported having more nightmares and 
being more irritable.  The Veteran indicated that he quit his 
work as a truck driver due to a worsening of his chronic 
obstructive pulmonary disorder (COPD) and his irritability.  
The Veteran noted that his family was supportive of him, and 
he also reported leaving the house to go bowling on Mondays.  
The VA physician concluded that the Veteran's mood was okay 
and his affect was irritable.  The Veteran did not exhibit 
deficits of attention or concentration and he denied suicidal 
or homicidal ideations and audio or visual hallucinations.  
It was concluded that the Veteran's insight and judgment were 
both good.  

The Veteran continued to seek treatment with VA, including 
attending group therapy for his PTSD on a regular basis.  One 
note from May 2007 indicates that the Veteran was seen 
exhibiting an irritable mood with a restricted affect.  
However, he exhibited normal speech with good insight and 
judgment.  The Veteran again denied having suicidal or 
homicidal ideations or any audio or visual hallucinations.  
The psychiatrist also concluded that the Veteran's memory was 
grossly intact on all levels.  

The Veteran was afforded an additional VA PTSD examination in 
September 2008.  The examiner noted that the Veteran had been 
married to his current wife for 36 years and had 5 children 
and 12 grandchildren.  The Veteran was living with his wife 
and 5 of their grandchildren at the time of this examination.  
The examiner noted that the Veteran enjoyed going to movies 
and participating in church and church-related activities.  
The examiner concluded that the Veteran's social impairment 
was minimal.  The Veteran also reported enjoying mowing, 
running his grandchildren to various activities, relaxing and 
watching television and going on walks with his wife.  

Upon examination, the examiner concluded that the Veteran was 
alert and oriented.  The Veteran was found to be neatly 
dressed and groomed.  He was also described as cooperative, 
friendly and pleasant.  The Veteran exhibited no 
inappropriate behavior during the interview and reported 
having no suicidal or homicidal ideation.  The examiner 
concluded that the Veteran's recent and remote memory were 
intact, with good attention and concentration.  

The Veteran did report regular disturbance of sleep because 
of nightmares.  The Veteran also reported hypervigilance and 
chronic irritability.  The Veteran also reported a worsening 
of several of his symptoms, including concentration, 
forgetfulness, increased anger and increased nightmares.  
Regardless, the examiner concluded that the Veteran was 
capable of independently managing his activities of daily 
life and maintaining his personal hygiene.  The Veteran was 
diagnosed with moderate PTSD and a GAF score of 55 was 
assigned.  This score is illustrative of moderate difficulty 
in social, occupational, or school functioning.  

The Veteran also continued to receive outpatient treatment 
with VA in September 2008.  During this treatment, the 
Veteran reported having vivid dreams about Vietnam.  He also 
exhibited an anxious mood during treatment.  However, the 
Veteran's affect was noted to be within a normal range.  His 
speech was also found to be normal, and his insight and 
judgment were both described as good.  His memory was again 
found to be grossly intact.  The Veteran's medication was 
lessened because the Veteran reported feeling "drugged."  A 
GAF score of 55 was assigned at this time, which again, is 
illustrative of moderate difficulties.  

Finally, the record contains a private counseling report from 
October 2008.  During this counseling, the Veteran reported 
that he still experienced nightmares and he was still 
irritable.  He also reported that he thought of himself as a 
loner.  The counselor concluded that the Veteran exhibited 
moderate depression and anxiety at this time.  However, there 
was no impairment in the Veteran's speech, appearance, or 
judgment.  A GAF score of 45 was assigned during this 
session.  

In addition to the above medical evidence, the Board has also 
considered the lay evidence and testimony provided by the 
Veteran.  The Veteran testified during his June 2007 hearing 
that he had been married for 34 years.  He also reported 
leaving his job as a truck driver in June 2006 because he 
became angry easily and was exhibiting increased road rage.  
The Veteran also testified to experiencing flashbacks 
approximately 3 times per week, problems sleeping, and 
nightmares.  The Veteran also felt he had difficulty with 
concentration.  The Board notes that the Veteran did answer 
yes when his representative asked if he had hallucinations or 
delusions.  However, the Veteran described his 
"hallucinations" as him getting up at night to check the 
locks and perform a check of the "perimeter" of his house  
What the Veteran described appears to be hypervigilance and 
not hallucinations or delusions.  

The Veteran also noted that he could handle his own 
activities of daily living, such as dressing and personal 
hygiene.  The Veteran also reported that he enjoyed driving 
his family around to various functions.  He testified that he 
had no trouble remembering the names of his family members 
(just details such as birthdays and numbers) and he noted 
that he was getting better around crowds.  The Veteran also 
reported that he occasionally would miss exits on the highway 
when he was working as well.  

Based on the above evidence, the Board concludes that the 
Veteran has not been entitled to a disability rating in 
excess of 30 percent at any time during the pendency of his 
claim.  A 30 percent evaluation is provided for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behaviour, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130.  

The medical evidence consistently suggests that the Veteran 
has suffered from a depressed mood.  He has also been 
described as anxious, and his hypervigilance and nightly 
perimeter checks suggest that the Veteran is suspicious of 
others.  The Veteran has also routinely reported chronic 
sleep impairment and nightmares.  Finally, the evidence 
establishes that the Veteran's short and long-term memory is 
grossly intact.  The Veteran did report forgetting to take 
certain exits off of the highway, or people's birthdays in 
his June 2007 hearing.  However, forgetting directions and 
recent events only qualifies as mild memory loss, which is 
taken into consideration in the Veteran's 30 percent 
disability evaluation.  

A 50 percent rating, on the other hand, is warranted when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

The preponderance of the medical evidence of record 
establishes that the Veteran does not meet the criteria 
envisioned by a 50 percent disability evaluation.  The 
Veteran's speech has routinely been described as normal, 
aside from it being noted during the June 2004 VA examination 
that his speech was loud and fast at times due to the nature 
of the material being discussed.  The Veteran has also been 
consistently noted to have good judgment without impaired 
abstract thinking.  Furthermore, the Veteran has not been 
noted to have disturbances of mood aside from being depressed 
and anxious.  Anxiety and depressed mood are criteria for a 
30 percent disability rating.  

The evidence also fails to demonstrate that the Veteran's 
PTSD is manifested by a "flattened affect."  While 
participating in the VA PTSD rehabilitation program, the 
Veteran was noted to have a flattened affect.  However, upon 
graduation, his affect was described as average.  During the 
June 2004 VA examination, his affect was described as 
pleasant and during the September 2008 VA examination he was 
noted to be friendly and pleasant with a euthymic affect.  
Therefore, a flattened affect does not appear to be a 
consistent symptom of the Veteran's PTSD.  

The Board notes that the Veteran has reported disturbances in 
motivation, noting that he has lost interest in things that 
once mattered to him.  However, these disturbances appear to 
be minimal.  The Veteran reported that he likes to mow his 
lawn, that he can handle his activities of daily living 
independently, and that he likes to go to movies, go bowling, 
and attend church on a regular basis.  The Veteran also 
remained employed until 2006 until he quit his job because of 
increased COPD and road rage.  These factors suggest that any 
disturbance of motivation has not significantly impacted the 
Veteran since he has continued to care for himself and 
participate in the lives of his family.  

It does not appear that the Veteran has much, if any, 
difficulty in establishing and maintaining effective 
relationships.  The Veteran has been married to his wife for 
more than 34 years.  According to the Veteran they have a 
good relationship.  Also, the Veteran has indicated that he 
has friends, attends church functions, and goes to a public 
bowling alley on a regular basis.  The Veteran has testified 
that he is a loner, but he noted in his 2007 hearing that he 
was getting better around crowds.  Finally, the Veteran notes 
being involved in the lives of his children and 
grandchildren, suggesting that he is quite capable of 
maintaining effective relationships.  

The Board recognizes that the Veteran believes his PTSD is 
more than 30 percent disabling.  However, VA has received no 
evidence suggesting that the Veteran possesses the requisite 
training necessary to offer such an opinion.  As a layperson, 
the Veteran is not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability)).  The Veteran's opinion regarding the severity 
of his PTSD is not competent evidence in support of an 
increased disability evaluation.  Therefore, the Board finds 
the competent and voluminous medical evidence of record to be 
more persuasive when deciding the overall disability 
evaluation to assign the Veteran.  

The Board has taken the Veteran's GAF scores associated with 
his PTSD into consideration as well.  The Veteran has been 
assigned GAF score of 55 and 45.  Such scores are 
representative of moderate difficulty in social, 
occupational, or school functioning and serious impairment in 
social and occupational situations, respectively.  However, 
GAF scores in and of themselves are not necessarily 
dispositive of the decision, and the Board generally places 
more weight on the specific clinical findings noted upon 
medical examination.  As noted above, the Veteran has 
maintained many social relationships, and his social 
impairment was described as "minimal" during the September 
2008 VA examination.  Therefore, the Board finds the specific 
clinical findings to suggest that the Veteran does not have 
serious impairment in social and occupational situations.  

Finally, the Board has considered whether referral for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101.  However, the 
evidence does not demonstrate that the Veteran's disability 
picture is so exceptional that the available schedular 
evaluations for that disability are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  Referral for consideration 
of an extraschedular rating is, therefore, not warranted.  

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether the application of staged 
ratings as enunciated by the Court, in the case of Fenderson 
v. West, would be in order.  See 12 Vet. App. 119 (1999).  
The Board, however, finds that the 30 percent evaluation 
reflects the most disabling the Veteran's PTSD has been since 
he filed his claim for service connection, which is the 
beginning of the appeal period.  Thus, the Board has 
concluded that a staged rating is not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The claim of entitlement to a 
disability rating in excess of 30 percent for PTSD must be 
denied.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for PTSD is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


